Per curium.

These cases involve substantially the same question as the case of State, ex rel. Hinkley, v. Martland, 71 Iowa, 543. Counsel for appellee claim that there are other questions in these cases, and they filed additional abstracts in which they show that there were other grounds of the motion to dismiss than those set out in appellant’s abstract. They urge that as no errors are assigned on 'these other grounds,- the appeal cannot be entertained because it will be presumed that the circuit court based its decision upon some ground not assigned as error.
Whatever the rule may be ordinarily as to the necessity of assigning errors on all the grounds of a motion, we need not now determine, because these additional grounds of the motion do not appear to us to be proper by way of demurrer or answer. They are not proper as grounds of a motion to dismiss.
Following the case above cited, the judgment of dismissal in these cases will be
Reversed.